                                        ^ II j .. filed

                                        ★ dec 072018 ★ "•s.jrs?4i'?oS&rD.„^
JJD:LTG                                 LONG ISLAND OFFICE              ^           ^            ★
UNITED STATES DISTRICT COURT                                            LONG ISLAND OFPi/-
EASTERN DISTRICT OF NEW YORK                                                              ^rUCE
                                                       X   TO BE FILED UNDER SEAL
 IN THE MATTER OF AN APPLICATION FOR
 A SEARCH WARRANT FOR THE PREMISES                         AFFIDAVIT IN SUPPORT OF
 KNOWN AND DESCRIBED AS SAFE DEPOSIT                       APPLICATION FOR SEARCH
 BOX NUMBER® LOCATED AT TD BANK,                            WARRANT
 2822 MIDDLE COUNTY ROAD,LAKE GROVE,
 NEW YORK, 11755.                                                         M
                                                      —              "0 rz fliBP.       (Qi %j
EASTERN DISTRICT OF NEW YORK,SS:

               MICHAEL WENIGER, being duly sworn, deposes and states that he is a

Special Agent with the Federal Bureau of Investigation ("FBI"), duly appointed according to

law and acting as such.

               Upon information and belief, there is probable cause to believe that there is

located in THE PREMISES KNOWN AND DESCRIBED AS SAFE DEPOSIT BOX

NUMBER IP LOCATED AT TD BANK, 2822 MIDDLE COUNTY ROAD, LAKE
GROVE,NEW YORK,11755(the"SUBJECT BOX"),the things described in Attachment A,

all of which constitute evidence, fruits and instrumentalities of a conspiracy to obstructjustice,

in violation of 18 U.S.C. § 1512(lc).

               The source of your deponent's information and the grounds for his belief are as

follows:'

               1.       I am a Special Agent with the Federal Bureau ofInvestigation ("FBI"),

and have worked for the FBI for approximately six years. During that time, I have conducted


'      Because this affidavit is submitted for the limited purpose of establishing probable
cause for the search warrant, 1 have not set forth each and every fact learned during the course
of the investigation.
numerous investigations involving civil rights violations and obstruction ofjustice including

conspiracies to commit same.

              2.     I have personally participated in the investigation of the offenses

discussed below. I am familiar with the facts and circumstances ofthis investigation from the

following:(a) my personal participation in the investigation;(b)reports made to me by other

law enforcement authorities;(c)information provided by a cooperating witness (the CW);(d)

information provided by two cooperating sources (CS #1 and CS #2); and (e) a review of

telephone records and bank records.

              3.      Based on the facts set forth in this affidavit, there is probable cause to

believe that a violation of 18 U.S.C. §1512(k) (conspiracy to obstruct justice) has been

committed by James Burke ("BURKE"),^ the former Chief of Department for the Suffolk

County Police Department ("SCPD"), Christopher McPartland ("MCPARTLAND"), the

ChiefofInvestigations for the Suffolk County District Attorney's Office("SCDAG"),Thomas

Spota ("SPOTA"), the Suffolk County District Attorney, and others including

                               There is also probable cause to search the SUBJECT BOX for

evidence, instrumentalities, contraband, or fruits of these crimes as further described in

Attachment A.




       -      As set forth in more detail below, on February 26, 2016, BURKE pled guilty
to a civil rights violation and to conspiracy to obstruct justice, and was sentenced to 46
months in prison, which sentence he is currently serving.
    1.       THE SUBJECT BOX


                4.     The SUBJECT BOX is box number 251, a 5" x 10" safe deposit box

located at TD Bank, 2822 Middle County Road, Lake Grove, New York, 11755 (the "TD

BANK LOCATION"). According to records obtained from TD Bank, on or about February

24,2016,the SUBJECT BOX was leased by^^^^^Hand CS #1 I am aware,and have
been informed by CS #2,                                         CS #1 describes himself as a

childhood friend of BURKE'S.^

    II.      PROBABLE CAUSE TO SEARCH THE PREMISES


                5.      According to numerous civilian witnesses and current and former law

enforcement witnesses whose identities are known to the government, on December 14,2012,

members of the SCPD arrested John Doe, an individual whose identity is known to the

government, in connection with a series ofburglaries ofitems from vehicles in the Smithtown,

New York area. One of the vehicles that John Doe broke into was a SCPD vehicle assigned

to BURKE from which John Doe stole a duffle bag belonging to BURKE, which contained a

gun belt, magazines with ammunition, and various personal items. Following his arrest, John

Doe was transported to the SCPD Fourth Precinct in Hauppauge, New York, where he was


^         CS #1 indicated that he and      leased the SUBJECT BOX at BURKE'S request
once BURKE was incarcerated.




^      The information provided by CS #1 has been corroborated by other sources, including
other witnesses and documentary evidence, including telephone records.
questioned regarding the vehicle break-ins and made various inculpatory statements.

According to numerous witnesses, during the course of the questioning, John Doe was

assaulted by BURKE and others.

              6.      During the subsequent prosecution ofJohn Doe in Suffolk County Court,

John Doe alleged that his confession was involuntary because he had been beaten by BURKE

and others, which allegations later became public. In April 2013,the FBI and the United States

Attorney's Office for the Eastern District of New York ("USAO-EDNY") initiated a grand

jury investigation to determine whether any members of the SCPD had violated John Doe's

civil rights. According to several witnesses, including, without limitation, the CW^ following

the assault ofJohn Doe,BURKE,SPOTA, MCPARTLAND,and other members ofthe SCPD

orchestrated an extensive cover-up to obstruct the federal investigation into the assault ofJohn

Doe.


              7.      For example,on June 25,2013,the morning the FBI began serving grand

jury subpoenas on SCPD members, BURKE directed the CW,among other things, to gather

the SCPD members who had been served to find out what each had said to the FBI agents and

make sure they were keeping quiet. Further, BURKE reassured the CW that he had SPOTA

and MCPARTLAND on his side. That same morning, the CW spoke with MCPARTLAND,


^      The CW has plead guilty to Conspiracy to Obstruct Justice, pursuant to a cooperation
agreement with the government, in connection with the obstruction ofthe federal
investigation into the assault of John Doe by BURKE and others, and is awaiting sentence.
The information provided by the CW has been corroborated by other sources, including other
witnesses and documentary evidence, including telephone records.
who directed the CW to debrief the SCPD members who had been served by the FBI and to

control them. An analysis oftoll records for June 25,2013,confirms communications amongst

BURKE,MCPARTLAND,SPOTA and the CW.

              8.      Initially, the efforts to obstruct the federal investigation were successful

and, as of May 2015, the investigation had not resulted in any criminal charges. Several

witnesses have informed the government that BURKE, MCPARTLAND,SPOTA and others

believed that the federal investigation had been concluded. However, according to the CW,

in June 2015, BURKE learned through various sources that the grand jury investigation was

not over, and was in fact active.

              9.      The CW further advised that between June 2015 and December 2015,

multiple meetings took place at which the conspiracy to obstruct the federal investigation

continued. According to the CW, these meetings included the CW, BURKE, SPOTA,

MCPARTLAND and sometimes others. According to the CW, during these meetings, a

strategy was formulated to protect BURKE by making sure the officers who had knowledge

of BURKE'S assault ofJohn Doe refused to cooperate with the federal investigation. The CW

was present for these meetings and advised that SPOTA and MCPARTLAND were active

members of this conspiracy to obstruct, and that BURKE, SPOTA and MCPARTLAND

pressured the CW to make sure that the officers with knowledge of BURKE'S actions(who
worked directly for the CW)did not cooperate with the investigation.
              10.    Historical cell lower and other service provider records confirm that

BURKE, SPOTA, MCPARTLAND and the CW were at the various locations at which the

CW indicates the obstruction meetings occurred. Other law enforcement officers confirm the

occurrence of the meetings, and CS #2, an immunized police officer witness testified under

oath in the grand jury, that the conspiracy to obstruct justice extended to the subornation of

peijury at John Doe's suppression hearing in order to protect BURKE. In fact, CS #2 testified

that the strategy to force an officer to give perjured testimony to protect BURKE was

formulated by MCPARTLAND.

              11.    Despite the efforts to obstruct the federal investigation, on December 8,

2015,a grandjury returned a two-count indictment charging BURKE with deprivation ofJohn

Doe's civil rights, in violation of 18 U.S.C. § 242, and conspiracy to obstruct justice(between

December 2012 and the date ofthe indictment), in violation of 18 U.S.C. § 1512(k). BURKE

was arrested, arraigned and ordered detained pending trial the following day. On February 26,

2016,BURKE pled guilty to both counts ofthe indictment and,on November 2,2016,BURKE

was sentenced to 46 months in prison by the Honorable Leonard D. Wexler.

              12.     Thereafter, on February 27, 2017, CS #1 was interviewed by the

government and advised that on or about February 18, 2016, MCPARTLAND contacted CS
#1 and asked CS #1 to meet him at a local Chinese restaurant(the ''Restaurant"). Several days

later, CS #1 met MCPARTLAND at the restaurant and, during the course ofthe conversation
MCPARTLAND asked CS #1 to loan him $25,000 for lawyers' fees. CS #1 advised that.
while he had socialized with MCPARTLAND through his friendship with BURKE,he did not

know MCPARTLAND that well and he did not feel comfortable loaning him the amount of

money requested, so he declined. Then MCPARTLAND began to cry, thus, CS #1 said he

would think about loaning MCPARTLAND the money.

              13.    Then, on February 25, 2016, CS #1, and three other individuals whose

identities are known to the government, visited BURKE at the Metropolitan Detention Center

in Brooklyn, New York. During thatjail visit, CS #2 informed BURKE that MCPARTLAND

had asked CS #1 for a $25,000 loan. At the conclusion of the jail visit, BURKE told CS #1

that he would provide CS #1 the $25,000 in cash and told CS #1 to tell MCPARTLAND that

he, CS #1, would "get" MCPARTLAND the money.

              14. Shortly after the February 25,2016jail visit,jjjjjjjjjjjjUand CS #1 spoke on
the telephone. During that conversation^^Htold CS #1 that BURKE wanted to "help"
MCPARTLAND, and that                was going to give CS #1 $25,000 in cash to give to

MCPARTLAND.


              15. Then, the next day,||||||||||Hcontacted CS #1 and asked CS #1 to meet at
the TD BANK LOCATION,which they did. Then CS #1 andU||removed the SUBJECT
BOX,opened the SUBJECT BOX and||m counted out $25,000, which^j^^gave to CS
#1 to give to MCPARTLAND.
              16.   CS #1 indicated that he observed other papers and additional U.S.

Currency in the SUBJECT BOX oncem^inished counting out the $25,000.^ According
to CS #1, it was never made clear to him whyHjjjm, who knew MCPARTLAND very well,
did not give MCPARTLAND the money himself.

              17.    Shortly thereafter, CS #1 took the $25,000, called MCPARTLAND and

met MCPARTLAND in the parking lot of Restaurant where they had met previously. In the

parking lot, CS#1 handed MCPARTLAND the cash and MCPARTLAND thanked CS #1. CS

#1 replied, in sum and substance, don't thank me,I'm not the one to thank. MCPARTLAND

then immediately put up his hands in a "stop" motion indicating, according to CS #1,that he,

MCPARTLAND,did not want to know where the money came from. Then, MCPARTLAND

promised to provide CS #1 with a promissory note indicating that he, MCPARTLAND,would

pay back the $25,000. However, according to CS #1, to date, MCPARTLAND has never

followed through with that promise.

              18.    Then, on February 8, 2017, CS #1 was served with a Grand Jury

subpoena returnable February 22, 2017. Thereafter, CS #1 called         and advised Umil
about the subpoena, including the return date of February 22, 2017. CS #1 also informed
BURKE ofthe subpoena.




^      Records received via subpoena from TD Bank reveal that on February 29,2016,
      laccessed the SUBJECT BOX.
                                             8
                19.     Then, on February 21, 2017, according to the TD Bank records,!

went to the TD BANK LOCATION and accessed the SUBJECT BOX. According to TD Bank

records, dated March 20, 2017,           has not been back to the SUBJECT BOX since that

date, but the lease is still active.

    ni.     CONCLUSION


                20.     Accordingly, based on the aforementioned information, as well as my

training and experience, your deponent respectfully submits that there is probable cause to

believe that there will be found in the SUBJECT BOX the items set forth in Attachment A,

which constitute evidence of the commission, or fruits or instrumentalities, of a violation of

18 U.S.C. §1512(k), conspiracy to obstruct the investigation of a civil rights violation. In the

alternative, the absence of items found in the SUBJECT BOX will constitute evidence of the

commission, or fruits or instrumentalities, of a violation of 18 U.S.C. §1512(k), conspiracy to

obstruct the investigation into the obstruction ofjustice conspiracy.

                21.     WHEREFORE, your affiant respectfully requests that a search warrant

be issued, pursuant to Rule 41 of the Federal Rules of Criminal Procedure, authorizing

members of the FBI and other law enforcement officers to search the SUBJECT BOX and

therein to seize certain property, namely, the items described on Attachment A, all of which

constitutes evidence, finits and instrumentalities ofa conspiracy to obstructjustice, in violation

of 18 U.S.C. § 1512(k).
              WHEREFORE,it is respectfully requested that this Court issue an order sealing,

until further order of the Court, all papers submitted in support of this application, including

the affidavit and search warrant. I believe that sealing these documents is necessary because

the items and information to be seized are relevant to an ongoing investigation and much of

tlie information contained in this affidavit was provided by the CW and the two Confidential

Sources and the public disclosure of that information at this time could jeopardize the safety

of those individuals and their family members. In sum, premature disclosure of the contents

of this affidavit and related documents may have a significant and negative impact on the

continuing investigation and may severely jeopardize its effectiveness.




                                            sMcialagentmichai                    NIGER
                                            Federal Bureau of Investigatu


Sworn to before me this
21 day of April, 2017



THpE HONORABLE GARY R. BROWN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                               10
                                     ATTACHMENT A
                                    Property to be Seized

              The property to be seized includes any items, including but not limited to U.S.

Currency and any documents, that are maintained within THE PREMISES KNOWN AND

DESCRIBED AS SAFE DEPOSIT BOX NUMBER®'LOCATED AT TD BANK,2822
MIDDLE COUNTY ROAD,LAKE GROVE,NEW YORK, 11755 (the "SUBJECT BOX"),

and any other closed or locked containers that may be further secured by key locks (or

combination locks) of various kinds, all of which constitute evidence, fruits and

instrumentalities of a conspiracy to obstruct justice, in violation of 18 U.S.C. § 1512(k).
